Title: John Barnes to Thomas Jefferson, 7 January 1817
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir—
              George Town Coa 7th Jany 1817.
            
            The inclosed particulars & general statemt of Genl Kosciusko’s ℀ with me up to 26 Novr last—together with my remarks—will I flatter my self, fully explain to you—(and thro you to the good Genl) the cause of the Balance being thus in my favor—$812. EE.—   Owing to the perculiar Circumstances Attending the protested £200—as well the Accomodation of the £234. remitted, in lieu thereof—with
			 the £300—Remitted from New York—and be Assured, I feel my self, perfectly gratified—in having the Means whereby to Apply—so sovereign a Remedy—in so Critical a Case—
            I also inclose you, the Genl private letter to you of date 16 April—
            
              Most Respectfully Dear Sir, Your very Obed. servt
              John Barnes,
            
          